DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 7-8 and 14-15 have been amended. 
		Claims: 2-6, 9-13 and 16-20 have not been amended. 

	Examiner Note:
	The examiner note’s that the applicant’s amendments to the independent claims 1, 8 and 15 (i.e. “determining location information associated with a user within proximity of a location in map data,”) have changed the scope of the claims and necessitate a new grounds of rejection as presented herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 and Claim 14 recites, inter alia, the limitations of “determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle, and wherein the privacy level setting is determined according to the contextual data.” which recites two separate contextual data indicating “a user contextual data” and “a vehicle contextual data”.  However, the claim then further recites “the contextual data” which renders the claim indefinite as it is unclear to the examiner as to whether the recited “the contextual data” is directed towards the recited “user contextual data” or “vehicle contextual data” or to both “user contextual data and vehicle contextual data” and as such is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	For the purpose of the examination and the rejection provided below, the examiner will interpret the claims to be directed towards “the vehicle contextual data” (i.e. “determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle, and wherein the privacy level setting is determined according to the vehicle contextual data.”).


Response to Arguments
Applicant’s arguments directed towards limitations reciting “determining location information associated with a user within proximity of a location in map data,” with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 11/07/22 with regards to claims 7 and 14 have been fully considered but they are not persuasive.  


	APPLICANT’S ARGUMENTS:
	The applicant argues that Ellis fails to disclose “determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle and wherein the privacy level setting is determined according to the contextual data” as Ellis merely describes presence of passengers based on vehicle sensors (See Page 12 of Applicant’s Arguments filed on 11/07/22).
   
	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Ellis does disclose the applicant’s argued limitations of “determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle and wherein the privacy level setting is determined according to the contextual data” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to note that there is a 112 2nd indefinite issue with the recited “wherein the privacy level setting is determined according to the contextual data” as indicated in the explanations provided above and which is currently interpreted as reciting “wherein the privacy level setting is determined according to the vehicle contextual data”.

	With that interpretation in mind, the examiner directs the applicant to the highlighted portions of Ellis, [0139]-[0140] & [0142] seen below:


[0139] In one or more embodiments, passengers or other occupants of the vehicle may engage or interact with the automobile interface, rendering, a presentation, or a visualization while the vehicle is in motion or the driver is driving the vehicle. For example, a seat belt sensor can be utilized to detect whether or not a passenger is occupying a passenger seat of a vehicle. When no passenger is detected, visual interaction between a user and one or more portions of a presentation may be disabled, for example. In other words, access to one or more portions of a visualization may be controlled based on a position of the user within the vehicle. Stated yet another way, one or more visualizations or presentations may be presented based on whether a driver or a passenger is accessing the data set.



[0140] The system 100 can be configured to screen personal or sensitive data from unauthorized users. As an example, if a user is signed into (e.g., authorized) his or her online banking interface, a privacy component 180 can detect additional occupants in a vehicle and render data, visualizations, presentations, or the automobile interface accordingly. The privacy component 180 or the access component 110 can detect the presence of passengers, unauthorized users, additional occupants, etc. by utilizing weight sensors or seat belt sensors of a vehicle. Additionally, image capture components or the like can be used to recognize whether other individuals are within viewing distance of a display or earshot of audio portions of a presentation or a rendering. Effectively, the privacy component 180 can recognize when someone is looking over a user's shoulder. In this way, sensitive data, such as private financial information can be hidden from view or not presented to unauthorized users.



[0142] The privacy component 180 may toggle security modes based on a GPS location of a device. For example, when a vehicle is located or determined to be at a user's home address, presentations may be presented in low security mode. When the vehicle is in a public area, such as downtown, presentations or visualizations may be presented in a high security mode. As another example, if the vehicle is a convertible, when the vehicle has its top down, the privacy component 180 may toggle the security mode to be a high or higher security mode than when the top is up. In one or more embodiments, a user may be presented with one or more preferences regarding how sensitive data is to be displayed (e.g., always display, hide when in public, hide when multiple individuals are detected, etc.). In this way, a limited data set or a subset of a data set can be presented based on the presence of one or more individuals, a public setting, or a private setting. Here, when the top is down for the convertible, audio may be played at a lower volume or rendered as a visualization rather than an audio clip, for example.

	
As can be seen from the highlighted portions seen above, Ellis, [0139]-[0140] discloses access to one or more portions of a visualizations or presentations may be presented based on whether a driver or a passenger is accessing the data set (i.e. reads on user contextual data includes behavior or activity of user in the vehicle) and discloses the privacy component can detect the presence of passengers, unauthorized users, etc. by utilizing weight sensors or seat belt sensors of a vehicle and can recognize when someone is looking over (i.e. reads on user contextual data includes behavior or activity of user in the vehicle) a user’s shoulder and in this way, sensitive data such as private financial information can be hidden from view or not presented to unauthorized users which clearly indicates to one of ordinary skill in the art that the system determines the behavior or activity of the user within the vehicle when determining that the user is accessing the data set or looking over a user’s shoulder and as such reads on the argued limitations of “determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle”.
	In addition, Ellis, [0142] discloses when a vehicle is located or determined to be at a user’s home (i.e. reads on vehicle contextual data), presentations may be presented in low security mode and when the vehicle is in a public area (i.e. reads on vehicle contextual data), presentations or visualizations may be presented in a high security mode and a user is presented with one or more preferences regarding how sensitive data is to be displayed such as always display, hide when in public, hide when multiple individuals are detected, etc. and in this way a limited data set or a subset of a data set can be presented based on the presence of one or more individuals, a public setting or a private setting which clearly indicates to one of ordinary skill in the art that the vehicles contextual data of its current location determines the privacy level and as such reads on the argued limitations of “and wherein the privacy level setting is determined according to the vehicle contextual data”.

	
Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Publication 2021/0381844 herein after referenced as Baig) in view of Ellis et al. (US Patent Publication 2015/0135101 herein after referenced as Ellis). 

Regarding claim 1 and claim 8 and claim 15, Baig discloses:
A method comprising: and An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: and A system comprising: one or more servers configured to: (Baig, [0043]-[0046] discloses the server device (i.e. reads on apparatus and one or more servers) includes one or more processors and a memory that stores instructions executable on the processors that makeup a personalized map data generator which can identify candidate landmarks, rank and score the candidate landmarks based on the frequency and recency in which the user visited the candidate landmark and select one or several of the highest ranking candidate landmarks to include in a map display and navigation directions presented on the map display and discloses the personalized map data generation system can include only server side components and simply provide the personalized data display with instructions to display personalized map data and discloses the server device includes a group of one or more server devices each equipped with one or more processors and capable of operating independently of the other server device and discloses the personalized map data generator 68 implemented in the server device).
determining location information associated with a user within proximity of a location in map data, (Baig, [0065] discloses in response to the request for map data for a geographic area surrounding the selected location, the personalized map data generator 68 identifies locations (i.e. reads on location information) in the location data that are within a threshold distance (i.e. reads on proximity) of the selected location (i.e. reads on location) as candidate landmarks and obtains the overall scores for the candidate landmarks and ranks the candidate landmarks according to the overall scores and selects the highest ranking candidate landmark and generates a description of the relationship between the selected landmark and the user for example when the user last visited the selected landmark within a threshold number of days, the personalized map data generator generates the description “you were here X days ago” and the personalized data display then presents the map display using the map data (i.e. reads on map data), the selected location, the familiar landmark and the annotation).  
wherein the user is within a vehicle; (Baig, [0038] discloses provides driving directions; Baig, [0006] discloses to provide guidance to a driver that is more similar to what another person may say to the driver it is possible to augment navigation direction with references to POIs also referred to herein as landmarks along the route.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the user receiving driving directions is within a vehicle.  Wikipedia defines “driving” as the controlled operation and movement of a vehicle).
determining a (Baig, [0048] discloses the personalized map data generator assigns one or more scores to each location in the location data including a frequency score, a recency score and an overall score and the frequency score may be determined based on the total number of times the user has visited the location, the number of times the user has visited the location within a threshold time period, etc. and the personalized map data generator may factor the amount of time spent at the location into the frequency score because the user may be more familiar with a location that she spend significant time in compared with a location she left quickly for example, visits (i.e. reads on one or more personal data sets) for less than a threshold amount of time (i.e. reads on setting for the user) of 5 minutes may not be included (i.e. reads on filtering) in the number of times the user has visited the location). 
generating a personalized comment using the filtered one or more personal data sets according to the location information (Baig, [0065] discloses in response to the request for map data for a geographic area surrounding the selected location, the personalized map data generator 68 identifies locations in the location data that are within a threshold distance of the selected location as candidate landmarks and obtains the overall scores for the candidate landmarks and ranks the candidate landmarks according to the overall scores and selects the highest ranking candidate landmark (i.e. reads on filtered one or more personal data sets according to the location information) and generates a description of the relationship between the selected landmark and the user for example when the user last visited the selected landmark within a threshold number of days, the personalized map data generator generates the description “you were here X days ago” (i.e. reads on personalized comment) and the personalized data display then presents the map display using the map data, the selected location, the familiar landmark and the annotation).  
and a user familiarity with the location, the user familiarity being based on a number of detected visits by the user to the location, (Baig, [0048] discloses the personalized map data generator assigns one or more scores to each location in the location data including a frequency score, a recency score and an overall score and the frequency score may be determined based on the total number of times the user has visited the location, the number of times the user has visited the location within a threshold time period, etc. and the personalized map data generator may factor the amount of time spent at the location into the frequency score because the user may be more familiar with a location that she spend significant time in compared with a location she left quickly for example, visits for less than a threshold amount of time of 5 minutes may not be included in the number of times the user has visited the location (i.e. reads on user familiarity being based on a number of detected visits by the user to the location)).  
wherein the personalized comment is different from another personalized comment that was generated on a prior visit within the proximity of the location; (Baig, Fig. 2A & [0065] discloses the personalized map data generator generates the description “you were here X days ago” (i.e. reads on different personalized comment) or “you were here last week” (i.e. reads on another personalized comment that was generated on a prior visit) and the personalized data display (i.e. reads on user interface) then presents the map display using the map data, the selected location, the familiar landmark and the annotation and Fig. 2A shows the user was at Starbucks on 06/12/18 and again was at Starbucks on 07/11/18.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the description indicating the number of days would be different depending on the number of days of when the user last visited the landmark).  
and initiating presentation of the personalized comment, via a user interface, to the user (Baig, [0063] discloses the user may touch select a location presented on the map display by the personalized data display and may input the address or name of a particular location via user controls at the mapping application and the server device generates the map data and selects a familiar landmark within a threshold distance of the selected location to be presented as a frame of reference for the selected location to orient the user within the map display and the server device provides the map data, the selected landmark and information about the selected landmark such as a description of the relationship between the selected landmark and the user to the client computing device to be presented (i.e. reads on initiating presentation of the personalized comment) by the personalized data display; Baig, [0067] discloses the personalized data display presents the search results display on a user interface (i.e. reads on user interface) of the client computing device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the map data, the selected landmark and information are presented to the user via the map display).	Baig discloses performing filtering on the information to be displayed based on a specific setting but fails to disclose that the filtering is based on a “privacy level” and therefore fails to disclose “determining a privacy level setting for the user;” and “filtering the one or more personal data sets based on the privacy level setting;”. 
In a related field of endeavor, Ellis discloses:
determining a privacy level setting for the user; filtering the one or more personal data sets based on the privacy level setting; (Ellis, [0141]-[0142] discloses the privacy component can toggle between a high security mode and a low security mode and when a presentation is toggled into high security mode (i.e. reads on based on privacy level setting), sensitive data (i.e. reads on one or more data sets) may be masked or hidden (i.e. reads on filtering) which would otherwise be shown and discloses when a vehicle is located or determined to be at a user’s home, presentations may be presented in low security mode and when the vehicle is in a public area, presentations or visualizations may be presented in a high security mode and a user is presented with one or more preferences regarding how sensitive data is to be displayed such as always display, hide when in public, hide when multiple individuals are detected, etc. and in this way a limited data set or a subset of a data set can be presented based on the presence of one or more individuals, a public setting or a private setting; Ellis, [0139]-[0140] discloses access to one or more portions of a visualizations or presentations may be presented based on whether a driver or a passenger is accessing the data set and discloses the system is configured to screen personal or sensitive data from unauthorized users and the privacy component can detect additional occupants within the vehicle and render data, visualizations, presentations or the automobile interface accordingly and the privacy component can detect the presence of passengers, unauthorized users, etc. by utilizing weight sensors or seat belt sensors of a vehicle and can recognize when someone is looking over a user’s shoulder and in this way, sensitive data such as private financial information can be hidden from view or not presented to unauthorized users; Ellis, [0059] discloses examples of visualizations, renderings or presentations includes maps marked with locations, etc.; Ellis, [0093] discloses if a user accesses account information at a coffee shop and a transaction history associated with the account information indicates that the user has made a purchase at the coffee shop, the presentation component may render a link relevant to coffee usage for the user based on the transaction history and GPS location and information associated with coffee purchases over a period of time, etc. could be presented; Ellis, [0111] discloses data set can change on the fly and wire data are continuously appended or updated and the presentation component may update rendering, visualization or presentations with the updated data set; Ellis, [0006] discloses because the capabilities or properties of a device can be taken into account when selecting a presentation or visualization, presentations, renderings or interfaces can be generated, selected or presented in a more effective manner).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Baig to incorporate the teachings of Ellis for the purpose of providing the system with a means to increase security by preventing sensitive data from being shown to unauthorized users (Ellis, [0140]) as well as providing the system with a means to allow the selection and generation of presentations and visualizations in a more effective manner (Ellis, [0006]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of providing a map with location information to a user in a vehicle as taught by Baig) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a map with location information to a user in a vehicle, wherein the process includes a privacy component that filters sensitive data from being shown to unauthorized users when there are multiple occupants within a vehicle as well as utilizing purchase history information and updating the information as taught by Ellis) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a map with location information to a user in a vehicle (i.e. as taught by Baig & Ellis) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 2 and claim 9 and claim 16, Baig in view of Ellis discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 8, wherein the apparatus is further caused to: (see claim 8) and The system of claim 15, wherein the one or more servers are further configured to: (see claim 16).
retrieving information, associated with the user, relating to  (Ellis, [0093] discloses if a user accesses account information at a coffee shop and a transaction history associated with the account information indicates that the user has made a purchase at the coffee shop, the presentation component may render a link relevant to coffee usage for the user based on the transaction history and GPS location and information associated with coffee purchases over a period of time, etc. could be presented).
and updating the one or more personal data sets based on the retrieved information (Ellis, [0111] discloses data set can change on the fly and wire data are continuously appended or updated and the presentation component may update rendering, visualization or presentations with the updated data set).
Regarding claim 4 and claim 11 and claim 18, Baig in view of Ellis discloses:
The method of claim 1, (see claim 1) and The apparatus of claim 8, (see claim 8) and The system of claim 15, (see claim 15).
wherein the personalized comment is among a plurality of personalized comments associated with the location, the method further comprising: determining a ranking of the plurality of personalized comments (Baig, [0065] discloses the personalized map data generator 68 identifies locations in the location data that are within a threshold distance of the selected location as candidate landmarks and obtains the overall scores for the candidate landmarks and ranks the candidate landmarks according to the overall scores; Baig, [0048] discloses the personalized map data generator assigns one or more scores to each location in the location data including a frequency score, a recency score and an overall score).  
Regarding claim 5 and claim 12 and claim 19, Baig in view of Ellis discloses:
The method of claim 1, (see claim 1) and The apparatus of claim 8, (see claim 8) and The system of claim 15, (see claim 15).
wherein the personalized comment is among a plurality of personalized comments associated with the location, the method further comprising: determining a relevance factor for the personalized comment, wherein the generation of the personalized comment is triggered based on the relevance factor (Baig, [0065] discloses the personalized map data generator 68 identifies locations in the location data that are within a threshold distance of the selected location as candidate landmarks and obtains the overall scores for the candidate landmarks and ranks the candidate landmarks according to the overall scores; Baig, [0048] discloses the personalized map data generator assigns one or more scores to each location in the location data including a frequency score, a recency score and an overall score).  
Regarding claim 7 and claim 14, Baig in view of Ellis discloses:
The method of claim 1, further comprising: (see claim 1)  and The apparatus of claim 8, wherein the apparatus is further caused to: (see claim 8).
determining a user contextual data and a vehicle contextual data, wherein the user contextual data includes behavior or activity of the user in the vehicle, (Ellis, [0139]-[0140] discloses access to one or more portions of a visualizations or presentations may be presented based on whether a driver or a passenger is accessing the data set and discloses the privacy component can detect the presence of passengers, unauthorized users, etc. by utilizing weight sensors or seat belt sensors of a vehicle and can recognize when someone is looking over a user’s shoulder and in this way, sensitive data such as private financial information can be hidden from view or not presented to unauthorized users).
and wherein the privacy level setting is determined according to the vehicle contextual data (Ellis, [0142] discloses when a vehicle is located or determined to be at a user’s home, presentations may be presented in low security mode and when the vehicle is in a public area, presentations or visualizations may be presented in a high security mode and a user is presented with one or more preferences regarding how sensitive data is to be displayed such as always display, hide when in public, hide when multiple individuals are detected, etc. and in this way a limited data set or a subset of a data set can be presented based on the presence of one or more individuals, a public setting or a private setting). 

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Publication 2021/0381844 herein after referenced as Baig) in view of Ellis et al. (US Patent Publication 2015/0135101 herein after referenced as Ellis) and further in view of Jenkins (US Patent 6,377,793 herein after referenced as Jenkins).   

Regarding claim 3 and claim 10 and claim 17, Baig in view of Ellis discloses:
The method of claim 1, (see claim 1) and The apparatus of claim 8, (see claim 8) and The system of claim 15, (see claim 15).
wherein the one or more personal data sets include an image associated with the user, the method further comprising: initiating presentation, via the user interface,(Baig, Fig. 3 & [0064] discloses a map display includes a landmark familiar to the user the international beer bar with an indicator such as a pin or icon).
Baig in view of Ellis discloses displaying personalized data to a user but fails to explicitly disclose that the user is prompted to perform an action and therefore fails to disclose “initiating presentation, via the user interface, of a prompt specifying an action associated with the personalized comment, wherein the action includes a save function to store the personalized comment, an edit function to edit the one or more personal data sets, a comment function to provide a reply to the personalized comment, a correction function to modify the image associated with the user, or a combination thereof.” 
In a related field of endeavor, Jenkins discloses:
initiating presentation, via the user interface, of a prompt specifying an action associated with the personalized comment, wherein the action includes a save function to store the personalized comment, an edit function to edit the one or more personal data sets, a comment function to provide a reply to the personalized comment, (Jenkins, Column 6, Lines 42-67 discloses subscribers of the network may be given the option of leaving a specific message at a particular coordinate location which can be facilitated by using the subscriber’s device and he can push a record message button which allows him to speak a message into his device and this message is then uploaded to the network where it will become available to other network subscribers and it should be noted that not only text and voice messages can be left on the system but also video messages including video stills and motion video attachments and combinations of video and audio can also be left and the person creating the message can designate whether the message is available to all subscribers, only the person stored in memory a subset of persons stored in memory or even a single person and this will enable subscribers to leave virtual post it notes or virtual graffiti nearly everywhere and the message could even be a reminder to left by a person for himself or a video or audio clip; Jenkins, Column 7, Lines 53 – Column 8, Lines 1-11 discloses the present invention will allow a person to go to the sight of a fixed asset and once he arrives at the sight of the asset to receive information about the asset and any work performed or notes made by the technician may be added to a historical log and uploaded to the system so that they will be available for future reference and this will increase efficiency and reduce downtime due to equipment breakdown).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Baig in view of Ellis to incorporate the teachings of Jenkins for the purpose of providing the system with a means to allow the user to create and receive personalized messages for themselves and other people (Jenkins, Column 6, Lines 42-67) thereby providing a means to increase efficiency and reduce downtime (Jenkins, Column 7, Lines 53 – Column 8, Lines 1-11) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of receiving messages at a particular location as taught by Baig) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving messages at a particular location, wherein the process also allows the user to create, edit and respond to the received messages as taught by Jenkins) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of receiving messages at a particular location (i.e. as taught by Baig & Jenkins) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Publication 2021/0381844 herein after referenced as Baig) in view of Ellis et al. (US Patent Publication 2015/0135101 herein after referenced as Ellis) and further in view of Benedetti (US Patent Publication 2011/0270517 herein after referenced as Benedetti).  

Regarding claim 6 and claim 13 and claim 20, Baig in view of Ellis discloses:
The method of claim 5, further comprising: (see claim 5) and The apparatus of claim 12, wherein the apparatus is further caused to: (see claim 12) and The system of claim 19, wherein the one or more servers are further configured to: (see claim 19).
receiving activity data, via a sensor or a mobile device, relating to an activity performed by the user within the vehicle, (Ellis, [0140] discloses the privacy component can detect the presence of passengers, unauthorized users, etc. by utilizing weight sensors or seat belt sensors of a vehicle and can recognize when someone is looking over a user’s shoulder and in this way, sensitive data such as private financial information can be hidden from view or not presented to unauthorized users).
Baig in view of Ellis discloses determining user activity data as well as ranking points of interests landmarks but fails to explicitly disclose that said user activity data is utilized in the ranking of the points of interests landmarks and therefore fails to disclose “wherein the relevance factor is based on the activity data.” 	In a related field of endeavor, Benedetti discloses:
wherein the relevance factor is based on the activity data (Benedetti, [0075] discloses the personalized presentation application ranks the retrieved points of interest based upon user navigation history, user activities occurred at the one or more points of interest, user preferences or a combination thereof).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Baig in view of Ellis to incorporate the teachings of Benedetti for the purpose of providing the system with various alternative means of ranking the points of interest (Benedetti, [0075]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of ranking points of interest as taught by Baig) with another known element and comparable device utilizing a known technique (i.e. performing a process of ranking points of interest, wherein the ranking is performed utilizing user activity as taught by Benedetti) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of ranking points of interest (i.e. as taught by Baig & Benedetti)  and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645